Case: 20-10671          Document: 00515899164             Page: 1   Date Filed: 06/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           June 14, 2021
                                          No. 20-10671                    Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                                    Plaintiff—Appellee,

                                                 versus

   Detroit Hines,

                                                                Defendant—Appellant.


                       Appeal from the United States District Court
                           for the Northern District of Texas
                                       4:06-CR-88


   Before Haynes, Graves, and Willett, Circuit Judges.
   Per Curiam:*
          This appeal raises one question: Under the First Step Act of 2018,1 is
   Detroit Hines eligible for a sentence reduction based on his convictions under
   21 U.S.C. § 841(b)(1)(C)? The district court said no, and we stayed this case




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
          1
              Pub. L. 115-391, 132 Stat. 5194.
Case: 20-10671            Document: 00515899164           Page: 2       Date Filed: 06/14/2021




                                          No. 20-10671


   pending the Supreme Court’s decision in Terry v. United States.2 The Court
   recently decided Terry, answering the question posed in this case. The Court
   held that the Fair Sentencing Act, made retroactive by the First Step Act,
   “did not modify the statutory penalties for” offenses under § 841(b)(1)(C).
   So, the First Step Act did not make an offender under § 841(b)(1)(C) eligible
   for a sentence reduction.3 We therefore AFFIRM the district court’s
   judgment.




         2
             Terry v. United States, --- S. Ct. ---, 2021 WL 2405145 (June 14, 2021).
         3
             Id. at *4.




                                                2